 
Exhibit 10.2
AMENDMENT TO
LOAN AGREEMENT AND
$400,000,000 PROMISSORY NOTE


THIS AMENDMENT (this “Amendment”) is made as of July 31, 2008 among PartnerRe
Ltd., as Borrower, Citibank, N.A., as Administrative Agent, and Citibank, N.A.,
as Lender.


           WHEREAS, the Borrower, the Administrative Agent and the Lender are
parties to a loan agreement dated as of October 25, 2005 (the “Loan Agreement”);


WHEREAS, the Borrower, for value received, executed and issued a $400,000,000
promissory note to the Lender dated October 31, 2005 pursuant to the Loan
Agreement (the “ Existing Note”);


WHEREAS, the Borrower, the Administrative Agent and the Lender wish to amend the
Loan Agreement on the terms and conditions set forth in this Amendment;


NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
Borrower, the Administrative Agent and the Lender hereto agree as follows:


Section 1.  Terms Used but Not Defined Herein.  Capitalized terms used but not
defined herein, except for the term “Lender”, shall have the respective meanings
given to them in the Loan Agreement and the term “Lender” shall have the meaning
given to it in the Note.


Section 2.  Amendment to the Loan Agreement.   The Advance on the Loan Agreement
shall be split into two Advances (the “2008 Advance” and the “2010 Advance”,
respectively), each with the terms set forth in the Loan Agreement, except that:


(a) 
The aggregate principal amount of each of the 2008 Advance and the 2010 Advance
shall be $200,000,000.



(b) 
Each Advance will be evidenced by a separate Note in the manner set forth in
Section 2.2 of the Loan Agreement.



(c) 
Exhibit A of the Loan Agreement shall be amended by (i) replacing the phrase
“from the date hereof” in the fifth and sixth lines of the first full paragraph
of such Exhibit A with the phrase “from, and including, July 28, 2008” and (ii)
adding the phrase “, as amended from time to time” immediately after the word
“thereto” in the fourth line of the third full paragraph of such Exhibit A.



(d) 
The following amendments shall be applicable only with respect to the 2010
Advance:



 
(i)
The definition of “Interest Payment Dates” under Section 1.1 of the Loan
Agreement shall be amended by (i) adding the punctuation “,” immediately after
the date “January 26, 2009” in the third line of such definition and (ii)
replacing the phrase “and April 27, 2009” in the third and fourth lines of such
definition with the phrase “April 27, 2009, July 27, 2009, October 26, 2009,
January 25, 2010 and April 26, 2010”.



 
(ii)
The definition of “Maturity Date” under Section 1.1 of the Loan Agreement shall
be amended by replacing the date “April 27, 2009” in such definition with the
date “July 12, 2010”.



 
(iii)
The definition of “Spread” under Section 1.1 of the Loan Agreement shall be
amended by replacing the phrase “0.50% per annum” in such definition with the
phrase “shall be

 
1

--------------------------------------------------------------------------------


 

    0.50% per annum; provided that, on and after April 28, 2009, the Spread
shall be 0.85% per annum”. 

 
 
(iv)
Exhibit A of the Loan Agreement shall be amended by replacing the date “April
27, 2009” in the third line of the first full paragraph of such Exhibit A with
the date “July 12, 2010”.



(e) 
For the avoidance of doubt, all references in the Loan Agreement to the
“Advance” shall be deemed to be references to each of the 2008 Advance and the
2010 Advance as the context requires.



Section 3.  Exchange of Notes.  On the date hereof, the Existing Note shall be
tendered by the Lender to the Borrower for cancellation in exchange for Notes
evidencing each of the 2008 Advance and the 2010 Advance.


           Section 4.  Representations.  Each of the parties hereto represents
that (i) it has all necessary corporate power and authority to execute, deliver
and perform its obligations contemplated by this Amendment, (ii) such execution,
delivery and performance have been duly authorized by all necessary corporate
action, and this Amendment has been duly and validly executed and delivered and
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms hereunder, and (iii) this Amendment will not conflict
with any agreement or instrument to which it or any of its subsidiaries is a
party or by which it or any of its subsidiaries is bound.


Section 5.  Effectiveness.  This Amendment shall become effective upon execution
by the parties hereto.


Section 6.  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.


Section 7.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.  The Borrower hereby
submits to the nonexclusive jurisdiction of the United States District Court for
the Southern District of New York and of any New York state court sitting in New
York County for the purposes of all legal proceedings arising out of or relating
to this Amendment or the transactions contemplated in this Amendment, the Loan
Agreement and the Note. The Borrower irrevocably waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.  The Borrower hereby irrevocably designates, appoints and
empowers the Service of Process Agent, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any such action or proceeding referred to in this Section
7.  If for any reason such designee, appointee and agent shall cease to be
available to act as such, the Borrower agrees to designate a new designee,
appointee and agent on the terms and for the purposes of this provision
reasonably satisfactory to the Administrative Agent.


Section 8.  Waiver of Trial by Jury.  EACH OF THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED IN THIS AMENDMENT, THE LOAN
AGREEMENT AND THE NOTE.


Section 9.  Effectiveness of the Loan Agreement and the Note.  Except as amended
hereby, all the terms of the Loan Agreement and the Note shall remain and
continue in full force and effect and are hereby confirmed in all respects.
 
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have signed this Amendment as of the date and
year first above written.



 
PARTNERRE LTD.
                   
By:
/s/ Albert Benchimol
   
Name:
Albert Benchimol
   
Title:
EVP & Chief Financial Officer
 



 
Agreed and accepted by:
 
CITIBANK, N.A.
as Administrative Agent
     
By:
/s/ Herman Hirsch                       
 
Authorized Signatory
       
CITIBANK, N.A.
as Lender
     
By:
/s/ Herman Hirsch                       
 
Authorized Signatory


 
 
 
3

--------------------------------------------------------------------------------